Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 27, 2021

                                      No. 04-21-00208-CV

                  Richard PAMPLIN and Networth Cashflow Systems, LLC,
                                     Appellants

                                                v.

             Kelly STEPHENSON, Trustee of The Coffee Time, Inc. 40 I K (PSP),
                                      Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CI05138
                           Honorable Aaron Haas, Judge Presiding


                                         ORDER

Sitting:       Irene Rios, Justice
               Beth Watkins, Justice
               Liza A. Rodriguez, Justice

        We issued an order questioning this court’s jurisdiction to entertain this appeal,
suspending appellate deadlines, and ordering appellants to show cause why the appeal should not
be dismissed for lack of jurisdiction. Appellants filed a response arguing this court has
jurisdiction over this appeal because part of the order challenged on appeal is in the nature of a
mandatory injunction.
       At this time, we make no determination regarding this court’s jurisdiction to entertain this
appeal. The jurisdictional issue is CARRIED WITH THE APPEAL. The parties are ORDERED
to address the jurisdictional issue in their appellate briefs.
       The appeal is RETAINED on the court’s docket and the suspension of appellate
deadlines is LIFTED. Appellant’s brief is due on or before October 29, 2021.




                                                     _________________________________
                                                     Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of September, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court